This is an action instituted under the original jurisdiction of this court, praying a writ of mandamus to require the auditor of Cuyahoga county to issue a warrant on the treasurer of Cuyahoga county in the sum of $250; that amount *Page 436 
being relator's compensation from the county of Cuyahoga for the month of January, 1926, due him as chief justice of the municipal court of Cleveland, it being alleged that the commissioners of said county had made due appropriation therefor. General Code, Section 1579-3, makes provision for payment out of the treasury of Cuyahoga county of a portion of the salaries of the judges of the municipal court of the city of Cleveland. The answer filed by the auditor raises the question of the constitutionality of the law. On consideration of the issue involved, it is the unanimous judgment of this court that the writ of mandamus must be allowed, upon the authority of State, ex rel. Mathews, v. Andrews, 97 Ohio St. 333,  120 N.E. 879, and Commissioners of Butler County v. Stateex rel. Primmer, 93 Ohio St. 42, 112 N.E. 145.
Writ allowed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 437